 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
10   ALAN WARENSKI,                                       Case No.: 2:19-cv-00313-MMD-NJK
11          Plaintiff(s),                                 Order
12   v.                                                   (Docket No. 20)
13
     AARGON AGENCY, INC.,
14
            Defendant(s).
15
16         Pending before the Court is the parties’ notice of settlement. Docket No. 20. The Court
17 ORDERS the parties to file a stipulation of dismissal no later than October 3, 2019.
18         IT IS SO ORDERED.
19         Dated: July 30, 2019
20                                                           _______________________________
                                                             NANCY J. KOPPE
21                                                           United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
